internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b01-plr-112515-00 date date legend x country p1 p2 d1 d2 this responds to your letter dated date requesting on behalf of x an extension under sec_301_9100-3 of the procedure and administration regulations to file an election under sec_301 c to be classified as a partnership for federal tax purposes facts x was organized under the laws of a foreign_country on d1 on d2 x was acquired by p1 and p2 limited_liability companies organized under the laws of country x intended to be treated as a partnership for u s federal tax purposes effective d2 but the entity classification election was not timely filed x requests a ruling granting it an extension of time in which to file the entity classification election so that it will be treated as a partnership as of d2 law and analysis cc psi b01-plr-112515-00 treas reg a allows a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity to elect its classification for federal tax purposes as provided in the remainder of that section an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301 b or a partnership sec_301_7701-3 provides default classifications for eligible entities that do not make an election under this section under sec_301_7701-3 a foreign eligible_entity unless the entity elects otherwise is a a partnership if it has two or more members and at least one member does not have limited_liability or b an association if all members have limited_liability or c disregarded as an entity separate from its owner if it has a single owner that does not have limited_liability sec_301_7701-3 states in part that the effective date specified on form_8832 cannot be more than days prior to the date on which the election is filed and cannot be more than months after the date on which the election is filed sec_301_9100-1 allows the commissioner to grant a reasonable extension of time in which to file the entity classification election under the rules set forth in sec_301_9100-2 and sec_301_9100-3 sec_301 b defines a regulatory election as an election having a due_date prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides relief where the taxpayer provides evidence including affidavits described in paragraph e of this section establishing to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government conclusion based solely on the facts submitted and the representations made we conclude that x has satisfied the requirements of sec_301_9100-1 and sec_301_9100-3 as a result x is granted an extension of time for making the election to be treated as a partnership for federal tax purposes effective d1 within days of receiving this letter x should make the election by filing form_8832 with the appropriate service_center a copy of this letter should be attached to the form except as expressly provided herein no opinion is expressed or implied cc psi b01-plr-112515-00 concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer s paul f kugler sincerely associate chief_counsel passthroughs and special industries enclosures copy of letter copy for sec_6110 purposes cc
